Filed 12/9/20 P. v. Hendricks CA3
                                           NOT TO BE PUBLISHED


California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,

                   Plaintiff and Respondent,                                                 C089406

         v.                                                                    (Super. Ct. No. 17FE001858)

DENNIS LEE HENDRICKS,

                   Defendant and Appellant.




         A jury convicted defendant Dennis Lee Hendricks of engaging in unlawful sexual
intercourse with a person under the age of 16 years, and found true an allegation that he
personally inflicted great bodily injury upon the victim. Defendant now claims there is




                                                             1
insufficient evidence to support the great bodily injury finding. Because substantial
evidence supports the jury finding, we will affirm the judgment.
                                     BACKGROUND
       Defendant began sexually abusing the 15-year-old victim in 2016. He had
ingratiated himself with the victim’s family and eventually drove her to events. Several
days after her 15th birthday, defendant gave the victim a ride to a band performance.
While driving her home, defendant parked and asked the victim to get in the back seat of
the car. She complied and defendant had intercourse with her. He told her she could not
tell anyone what happened.
       Defendant had sexual intercourse with the victim on more than five other
occasions. She testified the second occasion was possibly a few weeks after the first
occasion. During summer camp the victim began to sense she was pregnant because she
had morning sickness and her body was changing. Defendant had intercourse with her
that Fall, but they stopped in November 2016, about a month before a doctor confirmed
she was pregnant and she told her mother.
       During the pregnancy the victim experienced anxiety and post-traumatic stress
disorder. She had panic attacks and she was scared and in pain. In 2017 she gave birth to
a baby girl. A detective collected DNA samples from the victim, her baby, and
defendant.
       Criminalist Joy Viray, an expert on paternity and DNA, developed DNA profiles
and opined it is over two trillion times more likely that defendant is the biological father
of the victim’s baby than a random unknown man. She said the probability of paternity is
at least 99.99 percent.
       The People charged defendant in counts one and two with engaging in unlawful
sexual intercourse with a person under the age of 16 years. (Pen. Code, § 261.5,




                                              2
subd. (d).)1 It was further alleged as to both counts that defendant personally inflicted
great bodily injury. (§ 12022.7, subd. (a).)
       The trial court instructed the jury with CALCRIM No. 3160 as follows:
“Committing the crime of Unlawful Sexual Intercourse is not by itself the infliction of
great bodily injury. [¶] If you find the defendant guilty of the charge set forth in Count 1
and/or Count 2, and if you determine that as a result of that unlawful sexual intercourse
with a minor, the minor . . . became pregnant by the defendant, you must determine if the
People have proved the allegation of Great Bodily Injury.”
       The jury found defendant guilty on both counts and found true the great bodily
injury allegation. The trial court sentenced defendant to an aggregate prison term of
seven years, consisting of the following: the middle term of three years on count one, a
consecutive one year (one-third the middle term) on count two, and a consecutive three
years for the great bodily injury enhancement.
                                       DISCUSSION
       Defendant claims there is insufficient evidence to support the great bodily injury
finding. He acknowledges that a pregnancy resulting from unlawful activity can support
a finding of great bodily injury, but he argues the jury convicted him of two particular
instances of underage sex -- the first occasion and the last occasion -- and there is no
evidence the victim became pregnant on those occasions rather than on one of the other
occasions defendant had intercourse with her.
                                               A
       In reviewing a claim of insufficient evidence, we view the record in the light most
favorable to the judgment, resolving all conflicts in the evidence and drawing all
reasonable inferences to support the conviction. (People v. Campbell (1994)
25 Cal.App.4th 402, 408.) “ ‘We may conclude that there is no substantial evidence in


1 Undesignated statutory references are to the Penal Code.


                                               3
support of conviction only if it can be said that on the evidence presented no reasonable
fact finder could find the defendant guilty on the theory presented.’ ” (Ibid.) We do not
reweigh the evidence or substitute our judgment for that of the jury. (People v. Ochoa
(1993) 6 Cal.4th 1199, 1206.) “In assessing the sufficiency of the evidence, we review
the entire record to determine whether any rational trier of fact could have found the
defendant guilty beyond a reasonable doubt. [Citation.] ‘The record must disclose
substantial evidence to support the verdict -- i.e., evidence that is reasonable, credible,
and of solid value -- such that a reasonable trier of fact could find the defendant guilty
beyond a reasonable doubt.’ [Citation.]” (People v. Paz (2017) 10 Cal.App.5th 1023,
1039, italics omitted.)
       Section 12022.7 provides in pertinent part: “(a) Any person who personally
inflicts great bodily injury on any person other than an accomplice in the commission of a
felony or attempted felony shall be punished by an additional and consecutive term of
imprisonment in the state prison for three years. [¶] . . . [¶] (f) As used in this section,
‘great bodily injury’ means a significant or substantial physical injury.” There is no
question that pregnancy resulting from unlawful sexual intercourse constitutes great
bodily injury: “A pregnancy resulting from a rape (and, in this case, a resulting abortion)
are not injuries necessarily incidental to an act of rape. The bodily injury involved in a
pregnancy . . . is significant and substantial. Pregnancy cannot be termed a trivial,
insignificant matter. It amounts to significant and substantial bodily injury or damage. It
involves more than the psychological and emotional distress necessarily incident to a
rape . . . .” (People v. Sargent (1978) 86 Cal.App.3d 148, 151.) Whether a victim’s
pregnancy constituted great bodily injury is a question of fact for the jury to decide.
(People v. Meneses (2011) 193 Cal.App.4th 1087, 1091.)
                                              B
       Defendant argues the prosecutor implicitly encouraged the jury to find great
bodily injury based on evidence that the victim became pregnant at some point, rather

                                              4
than on evidence that she became pregnant during one of the charged acts. He cites
People v. Cross (2008) 45 Cal.4th 58, which in turn cites People v. Clair (1992) 2 Cal.4th
629. But as in Clair (id. at p. 664), defendant has not asserted prosecutorial misconduct
and he did not request an admonition in the trial court. In any event, defendant has not
established that the jury was misled. The trial court gave the jury correct and proper
instructions, and we must assume the jury followed them. CALCRIM No. 3160 provided
a correct statement of the law and told the jury that if it found defendant guilty of the
charges in counts 1 and/or 2, and if it determined that as a result of those offenses the
victim became pregnant, then it must determine whether the People had proved great
bodily injury. Moreover, the trial court instructed that the jury alone judged the
credibility or believability of witnesses (CALCRIM No. 226) and that the jury was tasked
with resolving conflicts in the evidence by deciding which evidence to believe
(CALCRIM No. 302).
       Defendant’s sole contention is one of insufficient evidence. Defendant and the
victim first had unprotected intercourse on May 13, 2016. This was one of the charged
acts. The victim testified that the second occasion was “a while” after the first occasion,
possibly a few weeks. She gave birth on February 12, 2017, almost exactly nine months
after the first instance of intercourse. The baby was born near the due date. From this
evidence, a rational jury could have properly concluded that defendant impregnated the
victim during the first charged act. While it may be possible that defendant impregnated
the victim on a subsequent occasion weeks later, we will not substitute our judgment for
that of the jury. (See People v. Ochoa, supra, 6 Cal.4th at p. 1206 [When two or more
inferences can reasonably be deduced from the facts, a reviewing court is without power
to substitute its deductions for those of the trier of fact.].)
       Viewed in the light most favorable to the judgment, substantial evidence and
reasonable inferences support the jury’s finding of great bodily injury. (People v. Jones
(1990) 51 Cal.3d 294, 314 [it is the exclusive province of the jury to determine the truth

                                                5
or falsity of the facts on which a determination depends].) Defendant’s contention lacks
merit.
                                     DISPOSITION
         The judgment is affirmed.



                                                   /S/
                                                MAURO, J.



We concur:



    /S/
BLEASE, Acting P. J.



    /S/
DUARTE, J.




                                            6